ACCEPTED
                                                                                            03-15-00467-CR
                                                                                                    7190461
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       10/1/2015 2:53:36 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                  NO. 03-15-00467-CR

                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                                         IN THE                         AUSTIN, TEXAS
                                                                    10/1/2015 2:53:36 PM
                                 COURT OF APPEALS                     JEFFREY D. KYLE
                                                                            Clerk

           FOR THE TillRD SUPREME JUDICIAL DISTRICT OF TEXAS


                               AMADOR FERNANDEZ,

                                                       Appellant.

                                           vs.
                               THE STATE OF TEXAS,

                                                       Appellee.



                        From the 119th Judicial District Court
                            of Tom Green County, Texas
                  Honorable Ben Woodward, District Judge Presiding




         APPELLANT'S MOTION TO EXTEND TIME TO FILE BRIEF



TO THE HONORABLE JUSTICES OF SAID COURT:

         Appellant files his first Motion for extension of time to file Appellant's

Brief.

1.       The deadline for filing Appellant's Brief in this case is October 2, 2015.
2.    Appellant seeks an extension to November 25, 2015.

3.    Appellant's counsel is a sole practitioner. Due to multiple demands on

      counsel's time including 7 days spent in jury trial over the last six weeks,

      counsel will not be able to review the record and prepare the Brief within

      the allotted time.

      Appellant, THEREFORE, ASKS that the time for filing Appellant's Brief

be extended to November 25, 2015.

                                             Respectfully submitted,

                                             Law Office of Jimmy Stewart
                                             101 S. Park
                                             San Angelo, TX 7 6901
                                             Tel: (325) 658-1532
                                             Fax: (325) 655-9746




                                             Attorney for Appellant

                           CERTIFICATE OF SERVICE

       I certifY that a true and correct copy of the foregoing document has this the
3oth day of September, 2015, been served upon Jason Ferguson, Assistant District
Attorney of record.